Citation Nr: 1643032	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for bipolar affective disorder type I mixed since September 1, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus to include bilateral plantar fasciitis with residuals since September 1, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for status-post lumbosacral strain with residuals since September 1, 2008.

4.  Entitlement to an initial compensable rating for status-post right knee strain with iliotibial band syndrome from September 1, 2008 to February 26, 2010, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1988 to August 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2010 decisions of the Salt Lake City, Utah, and Columbia, South Carolina, Regional Offices (RO). In July 2014, the Board remanded the case to the RO for additional action.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran exhibited social and occupational impairment in most areas as a result of her bipolar disorder, as evidenced by anxiety; sleep impairment; memory loss; paranoia; obsessive behavior; difficulty understanding complex commands and instructions; death wishes; repeated anger and violent outbursts; resulting in job loss and academic and social exclusion; exaggerated startle response; hypervigilance; and neglect of personal hygiene. 
 
2. The Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected bipolar disorder.

3.  During the period on appeal, the Veteran's bilateral pes planus to include bilateral plantar fasciitis with residuals has been shown to be manifested by no more than flatness, pain, stiffness, tenderness to palpation, calluses, swelling, inability to stand for more than 30 minutes or walk more than a half mile, swelling in her heels, and an inability to obtain relief through arch supports. 

4.  During the period on appeal, the Veteran's status-post lumbosacral strain with residuals has been shown to be manifested by no more than pain; difficulty standing, walking, or running; an inability to do household chores; muscle spasms; tenderness; occasional numbness and tingling in her legs; pain flare-ups; limitation of flexion to 40 degrees, limitation of extension to 30 degrees, limitation of right and left lateral flexion to 30 degrees each, and limitation of right and left rotation to 30 degrees each. 

5.  During the two periods on appeal, the Veteran's right knee disability has been shown to be manifested by no more than feelings of pain, giving way, popping, lack of endurance, severe aching, pressure, swelling, and weakness; difficulty with prolonged standing, bending, climbing stairs, and prolonged walking; crepitus; and normal range of motion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for bipolar affective disorder type I mixed since September 1, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9432 (2015).

2.  The criteria for a TDIU since September 1, 2008, have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).

3.  The criteria for a rating of 30 percent for bilateral pes planus to include bilateral plantar fasciitis with residuals, since September 1, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

4.  The criteria for a rating of 20 percent for status-post lumbosacral strain with residuals, since September 1, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

5.  The criteria for a rating of 10 percent for status-post right knee strain with iliotibial band syndrome, from September 1, 2008 to February 26, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2015).

6.  The criteria for a rating in excess of 10 percent for status-post right knee strain with iliotibial band syndrome, since February 26, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

The Veteran was scheduled for VA examinations in accordance with the July 2014 Board Remand. The Veteran was contacted in October 2014 when she failed to report for the scheduled examinations. She stated that she "hates going to the VAMC because the people are rude and unprofessional." She agreed to attend the examinations if they were rescheduled. She was rescheduled for examinations in November 2014 and again failed to report. The Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

A.  Bipolar Affective Disorder Type I Mixed 

A 50 percent evaluation is warranted for bipolar disorder where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has non-service-connected psychiatric disorders, in addition to her service-connected bipolar disorder. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD with MDD. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

In March 2008, the Veteran was afforded a VA psychiatric examination. She reported feelings of helplessness, hopelessness, depression, and paranoia. She reported having crying spells, and had lost interest in activities she used to enjoy. She was easily irritable and had gotten into a physical altercation with another service member. She did not report suicidal ideation but did report having death wishes. The examiner stated that the Veteran was always angry and had disturbance of motivation and mood. The examiner noted that her orientation was normal, appearance and hygiene were appropriate, communication, speech, and concentration were normal, and that she experienced no panic attacks, suspiciousness, delusions, hallucinations, or obsessive rituals. The examiner also noted that the Veteran had anxiety, chronic sleep impairment, mild memory loss, and difficulty understanding complex commands.

A November 2008 private treatment record states that the Veteran reported symptoms of irritability and an inability to focus. She had an altercation with her teacher at school and was having difficulty understanding directions being given to her. She reported no suicidal or homicidal ideation, no delusions, and no hallucinations. The clinician did note that she had a slightly flattened affect.

Documents dated May and June 2009 from the University of Phoenix reflect that the Veteran had two incidences of class disruption where she yelled at facilitators and other students. In one incident, the facilitator reported she was afraid of physical violence against her. As a result of these incidents, the Veteran was suspended from the university for three months.

A private treatment record dated September 2009 states that the Veteran was experiencing a recent increase in anxiety. In a September 2009 statement, the Veteran wrote that she was receiving treatment and attending a support group due to increased symptoms of her bipolar disorder. She reported that she was finding it difficult to maintain relationships with others due to the frequency and severity of her manic episodes.

In November 2009, the Veteran's representative reported that the Veteran "has on three occasions visited our office for assistance and each time we had to call to security to escort her out of the building due to her loud angry outbursts and total disrespect toward [our] staff. We will no longer tolerate this type of behavior in our office. Although we will continue our representation for now and assist the [V]eteran with her claim, we have requested security to not allow her entry into the VA Regional Office to obtain assistance through our office." The representative noted that the Veteran could call or write if she needed assistance.

In March 2010, the Veteran was afforded a VA psychiatric examination. She reported difficulty concentrating at school. She had been working 12 hours per week at her church, but was having trouble interacting with others and was asked to take a break. She reported being arrested four times for disturbing the peace and  trespassing. She reported having been divorced twice, and that she lived alone with her 17-year old son and 4-year old daughter. She and her son have some difficulty in their relationship due to her irritability, but generally they are close; she has a good relationship with her daughter. She reported having no friends, and had not gone to church in nearly 1.5 years due to problems relating to others, and spent her free time reading, cooking, and cleaning. On examination, she exhibited a depressed mood, psychomotor agitation, and moderate memory impairment. She reported no hallucinations, suicidal or homicidal ideation, and reported that she has not been physically aggressive with anyone since service. The examiner noted that the Veteran avoided crowds and violent programs, had decreased interest in activities, reported only sleeping four hours per night, and had problems with irritability, concentration, an exaggerated startle response, hypervigilance, depression, low energy, low motivation, fatigue, increased appetite resulting in a weight gain of 50 pounds in the prior year, and decreased feelings of hope and worth. The Veteran reported that she has been told she can be very angry and over-bearing. She also reported skipping bathing for up to a week as a result of her depression.

In December 2010, the Veteran was again charged with a violation of her university's Student Code of Conduct as a result of class disruptions and verbal altercations with other students.

In her January 2011 substantive appeal, the Veteran reported experiencing periods of obsessive behavior that interferes with the routine functions of daily living. She reported an incident where she became obsessed with "witnessing" on Facebook and would stay up all night "chatting" with strangers online, believing that they were being tormented by demons. She neglected personal hygiene and household duties during that time as she believed she had been called to save people's souls. Her online behavior eventually led to international long-distance calls which resulted in telephone bills she could not afford. She sought financial assistance and counseling from her church and agreed to weekly accountability checks and monitoring of her online activity. She also reported difficulty at home with her 18 year old son and that he had called 911 on her on two separate occasions. She stated that her son has told her sometimes the instructions she gives him do not make any sense. She reported racing thoughts, difficulty thinking logically, and difficulty focusing. She stated that she recently disclosed her bipolar diagnosis to her son and relies on his assistance to conduct basic daily activities. She does not go to the grocery store or on other outings without him as she experiences panic attacks. She reported being terminated from her place of employment due to irritability, depressed moods, and a verbal altercation with a co-worker and supervisor which resulted in a call to the police. Her depressed mood interferes with her ability to complete exercises prescribed to help her service-connected lumbar spine disorder.

In February 2011, the Veteran wrote that she had been suspended from school due to December 2010 and January 2011 incidences involving disruptive behavior and a physical altercation with another student.

In a November 2011 VA treatment record, the Veteran reported that approximately three weeks prior, she had had a violent interaction with another employee but that she could not recall the entire event. She reported being forgetful, crying, and having "racing" thoughts. She denied suicidal and homicidal ideation. In another November 2011 VA treatment record, it was noted that the Veteran resigned her employment with VA after only month as she had three verbally violent episodes with co-workers. 

In June 2014, the Veteran was seen at a VA hospital emergency department after having an anxiety attack while at the eye clinic. In July 2014, the Veteran cancelled the intake appointment she had made with VA mental health services and reported that she found a new church and was going to try counseling there.

During the period on appeal, the Veteran exhibited social and occupational impairment in most areas as a result of her bipolar disorder. Her bipolar disorder has manifested by anxiety; sleep impairment; memory loss; paranoia; obsessive behavior; difficulty understanding complex commands and instructions; death wishes; anger and violent outbursts which have resulted in job loss, suspensions from school, and being banned from meeting with her representative in person; a lack of friendships and family relationships outside of those with her children; loss of interest in activities; an exaggerated startle response; hypervigilance; depression; low energy and motivation; fatigue; feelings of hopelessness and helplessness; flattened affect; neglect of personal hygiene; interactions with police; becoming obsessed with saving people's souls online and over the phone while she neglected all responsibilities around her and accumulated debt she could not afford to pay; panic attacks; and requiring her son's support when she leaves the house for outings, such as grocery shopping. 

The Veteran's bipolar disorder most closely approximates a 70 percent evaluation during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 100 percent rating is not warranted, as the Veteran is not completely impaired as a result of her bipolar disorder. During the period on appeal, she has intermittently been employed, she has a relationship with her children and is able to care for them, she intermittently goes to church and volunteers there, and she continues to try to obtain a university degree, including completing the requirements necessary for reenrollment after her suspensions.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran is now rated 70 percent for her service-connected bipolar disorder and, therefore, meets the schedular requirements for a TDIU.

The record raises a claim for TDIU, as the Veteran struggles to maintain employment as a result of her bipolar disorder. In a June 2008 application for Vocational Rehabilitation, she stated that she wanted to return to school to get a degree in business so she could have a stable occupation. In a September 2009 statement, the Veteran wrote that she was receiving assistance from her church due to unemployment. At her March 2010 VA examination, she reported that she had last worked for 12 hours per week at her church, but was having trouble interacting with others and was asked to take a break. The examiner concluded that, "in terms of her social adaptability and interactions with others, this appears to be considerably impaired in terms of her ability to maintain employment, perform job duties in a reliable, flexible and efficient manner. This appears to be considerably impaired. Overall, I would estimate her disability to be in the considerable range." In her January 2011 substantive appeal, the Veteran reported being terminated from her place of employment due to irritability, depressed moods, and a verbal altercation with a co-worker and supervisor which resulted in a call to the police. In November 2011, the Veteran resigned her job at VA after only one month after three verbally violent interactions with colleagues. 

The Veteran's violent outbursts make interactions with others problematic and have resulted in difficulty staying in school, as well as maintaining a job. Although she is attending school in order to gain a degree that would provide her a stable occupation, she is unable to stay enrolled due to her violent outbursts and confrontations with staff and other students. Therefore, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her bipolar disorder and a TDIU is granted.

B.  Bilateral Pes Planus to include Bilateral Plantar Fasciitis with Residuals

A 0 percent rating is warranted for mild pes planus with symptoms that are relieved by a built-up shoe or arch support. A 10 percent rating is warranted for moderate bilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet. A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. A 50 percent rating is warranted for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

In April 2008, the Veteran was afforded a VA examination. She reported pain as a result of her flat feet that occurs 5 times per week and lasts for 5 hours each time. The pain travels to her shins and is relieved by rest. At rest she has stiffness in her feet and when standing or walking she has pain. She also reported bilateral plantar fasciitis, with localized pain in her left and right heels. She reported pain in the morning, mostly when walking on hard surfaces without shoes, and, when resting, she has stiffness. On examination, pes planus was noted. There was no forefoot/midfoot malalignment on either foot and no tenderness to palpation of the plantar surface of either foot. Achilles tendons on both feet were in good alignment. The Veteran reported wearing arch supports which relieved her symptoms and pain.

A September 2009 private treatment record stated that the pain caused by the Veteran's bilateral plantar fasciitis and pes planus seemed to be getting worse. She had tenderness at the insertion of the plantar fascia. She was diagnosed with bilateral foot pain with plantar fasciitis and a left bunion. In a September 2009 statement, the Veteran wrote that she was experiencing pain in both heels, had calluses on both feet, had difficulty finding shoes that fit correctly, and that she had a bunion forming on her left foot. 

In a February VA examination, the Veteran reported that her shoe inserts provided only slight relief from pain. She reported being able to stand for 30 minutes and walk only a half mile before pain becomes noticeable. She reported flare-ups that last about one hour after prolonged standing or walking and require her to rest. On examination, her feet were noted to be flat but there was no Achilles tendon involvement. She had calluses on both feet. There was no painful or restricted motion, no weakness, no instability, and no abnormal weight-bearing. There was diffuse tenderness to palpation on the soles of the feet.

In her January 2011 substantive appeal, the Veteran reported constant pain in both feet that intensifies with walking or standing. She stated that she has swelling in both of her heels, constant pain on the bottom of both feet that radiates to her toes. She stated that the instep of her left foot contacts the ground when she stands and walks which causes intense pain. She reported that her arch supports cause additional pain and callouses on her feet.

Bilateral pes planus to include bilateral plantar fasciitis with residuals has been shown to be manifested by no more than flatness, pain, stiffness, tenderness to palpation, calluses, swelling, inability to stand for more than 30 minutes or walk more than a half mile, swelling in her heels, and an inability to obtain relief through arch supports. 

A 30 percent evaluation most closely approximates the Veteran's bilateral feet pain, swelling, and callouses and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 50 percent rating for pronounced flat feet is not warranted as the Veteran does not exhibit marked pronation of the feet or involvement of the Achilles tendon.

C.  Status-Post Lumbosacral Strain with Residuals

Diagnostic Code 5237 provides ratings for lumbosacral strain. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

There are also several relevant note provisions associated with Diagnostic Code 5237. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

At her March 2008 VA examination, the Veteran reported aching pain occurring four times per week and lasting for five hours and travels to the small of her back and stiffness in the mornings. The pain is worsened by prolonged standing and running long distances. She takes prescription medication for the pain. On examination she had no radiating pain on movement, no muscle spasms, no tenderness, and no ankylosis. Range of motion was flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left rotation to 30 degrees each. There was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repeated use. There was no sign of intervertebral disc syndrome. No diagnosis was advanced.

A September 2009 private treatment record states that the Veteran reported increasing low back pain that is constant in nature. She also reported occasionally having numbness and tingling in her legs. She continued to take prescription medication which helped her symptoms. She had had muscle spasms in the lumbar spine with full range of motion. She was diagnosed with low back pain. In a September 2009 statement, the Veteran reported increased back pain, an inability to stand for a significant period of time, and difficulty bending. She reported that the mediation she takes has not improved the symptoms.

In March 2010, the Veteran was afforded a VA spine examination. She reported lumbosacral pain aggravated by any physical activity, including walking, prolonged standing, and bending. She reported that the pain was nonradiating but did occasionally affect ambulation. She stated that her prescription medication provides mild relief from her symptoms. She reported difficulty sitting at school for long periods, difficulty picking up her 5 year old daughter, and difficulty performing household chores. Flare-ups occur as a result of activity and vary in severity and duration, and usually result in increased pain but no additional functional impairment. On examination, the Veteran exhibited flexion to 40 degrees and to 90 degrees with pain, extension to 30 degrees with pain, right and left lateral flexion to 40 degrees with pain, and right and left rotation to 45 degrees with pain. She had reduced range of motion on flexion after repeated use. She had lumbosacral tenderness but no muscle spasm. Motor and sensory examinations were normal and gait was normal. She was diagnosed with chronic lumbosacral strain. 

In her January 2011 substantive appeal, the Veteran reported constant low back pain prohibiting full range of motion. She stated that she is unable to do household chores, participate in physical activities with her 5 year old daughter, or participate in walking exercises prescribed as therapy for her depressed mood.

During the period on appeal, the Veteran's status-post lumbosacral strain with residuals has been shown to be manifested by no more than pain; difficulty standing, walking, or running; an inability to do household chores; muscle spasms; tenderness; occasional numbness and tingling in her legs; pain flare-ups; limitation of flexion to 40 degrees, limitation of extension to 30 degrees, limitation of right and left lateral flexion to 30 degrees each, and limitation of right and left rotation to 30 degrees each. Given these facts, the Board finds a 20 percent evaluation most closely approximates the Veteran's lumbar spine limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 40 percent rating is not warranted as the Veteran does not have forward flexion limited to less than 30 degrees, nor does she have ankylosis of the lumbar spine. The disability does not warrant assignment of a separate compensable evaluation for her reported lower extremity numbness and tingling and she was found to have normal motor and sensory examinations in March 2010. 


D.  Status-Post Right Knee Strain with Iliotibial Band Syndrome 

The Veteran's right knee disorder is rated by analogy to tenosynovitis. Diagnostic code 5024 for tenosynovitis directs that the disorder should be rated on limitation of motion of the affected parts, as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2015). Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015). Diagnostic Code 5261 provides ratings based on limitation of the extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Extension limited to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a 20 percent rating. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015). The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71, Plate II.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. 38 C.F.R. § 4.59.

At her March 2008 VA examination, the Veteran reported having been diagnosed with iliotibial band friction syndrome in her right knee. She reported symptoms of giving way, popping, lack of endurance, severe aching, and pressure, but no locking. The Veteran reported foot pain as a result of the knee disorder. She wore a brace and shoe supports. On examination she had no locking, genu recurvatum, or crepitus. She exhibited flexion to 140 degrees and extension to 0 degrees. There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repeated use. Ligament and meniscus tests were within normal limits. No diagnosis was advanced.

A September 2009 private treatment record states that the Veteran had no crepitus, popping, cracking, or laxity in her knee. She had full range of motion. In a September 2009 statement, the Veteran wrote that she has weakness in her right knee while standing and popping on use. 

At her February 2010 VA examination, the Veteran reported chronic dull, aching pain with occasional swelling in her knee and a feeling of weakness. She reported flare-ups about once per week, lasting a couple of days each. The flare-ups are relieved with rest and pain medication. The examiner noted that the right knee disorder limits prolonged standing, bending, climbing stairs, or prolonged walking. On examination, the Veteran exhibited range of motion from 0 to 145 degrees without pain. There was no additional limitation of motion following repeated use. There was crepitus noted in the right knee. The Veteran was diagnosed with right knee patellofemoral syndrome.

In her January 2011 substantive appeal, the Veteran reported a feeling of instability and limitation of motion in her right knee. She stated that her knee "has gone out of alignment and I've lost muscle control when standing. It feels like my leg gave out causing me to fall on a couple of occasions."

During the two periods on appeal, the Veteran's right knee disability has been  manifested by no more than feelings of pain, giving way, popping, lack of endurance, severe aching, pressure, swelling, and weakness; difficulty with prolonged standing, bending, climbing stairs, and prolonged walking; crepitus; and normal range of motion. A 10 percent rating for the entire period for painful motion and crepitation most closely approximates the Veteran's symptoms. See 38 C.F.R. §§ 4.7, 4.59; Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 20 percent rating is not warranted as the Veteran has not exhibited any limitation of flexion or extension, or any subluxation or lateral instability.


ORDER

A 70 percent rating for bipolar affective disorder type I mixed since September 1, 2008, is granted.

TDIU is granted.

A 30 percent rating for bilateral pes planus to include bilateral plantar fasciitis with residuals, since September 1, 2008, is granted.

A 20 percent rating for status-post lumbosacral strain with residuals, since September 1, 2008, is granted.

A 10 percent rating for status-post right knee strain with iliotibial band syndrome, from September 1, 2008 to February 26, 2010, is granted.

A rating in excess of 10 percent for status-post right knee strain with iliotibial band syndrome, since February 26, 2010, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


